Citation Nr: 1017035	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-09 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a right distal radioulnar 
fracture with degenerative changes.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right elbow injury with 
arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1989 to 
February 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO decision, which 
continued an evaluation of 30 percent for service-connected 
residuals of a right distal radioulnar fracture with 
degenerative changes, continued an evaluation of 10 percent 
for service-connected residuals of a right elbow injury with 
arthritis, and continued an evaluation of 10 percent for 
service-connected PTSD.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The Board notes that the Veteran indicated on his April 2008 
VA Form 9 Appeal that he wished to have a hearing before a 
member of the Board.  However, the Veteran indicated in a 
February 2009 statement that he wished to withdraw his 
request for a hearing.  As such, the Board may proceed to 
adjudicate the aforementioned claims without a hearing. 

The Board also notes that the Veteran submitted a claim for 
service connection for disfigurement of the right elbow in 
June 2007.  However, as the Veteran is already service 
connected for a right elbow disability, and the Board will be 
evaluating the Veteran's right elbow disability below on the 
basis of all available diagnostic codes relating to the 
elbow, the Board finds that this claim is essentially already 
being considered by the Board and need not be referred back 
to the RO.  

Finally, the Board notes that the Veteran submitted a claim 
for service connection for rhabdomyosarcoma in December 2009.  
It does not appear from the evidence of record that this 
issue has been adjudicated by the RO.  As such, the issue of 
service connection for rhabdomyosarcoma has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to an evaluation in excess of 10 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a right 
distal radioulnar fracture with degenerative changes is 
manifested by complaints of pain and stiffness, limitation of 
motion, and nonunion in the lower half of the ulna.

2.  The Veteran's service-connected residuals of a right 
elbow injury with arthritis is manifested by complaints of 
pain, stiffness, and fatigability, and limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected residuals of a right distal 
radioulnar fracture with degenerative changes have not been 
met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5211, 5213 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of a right elbow injury with 
arthritis have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5207 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for increased ratings 
for service-connected residuals of a right distal radioulnar 
fracture with degenerative changes and service-connected 
residuals of a right elbow injury with arthritis, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A March 2006 VCAA letter substantially satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  Additionally, March 2006 letters described how 
appropriate disability ratings and effective dates were 
assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA medical records are in the file.  As will be 
discussed in further detail below, the Board notes that 
certain recent private medical records from Forest Park 
Hospital were not associated with the claims file.  However, 
as these records appear to document inpatient psychiatric 
treatment following threats of suicide and homicide, and 
there is no indication that these records document treatment 
for his right distal radioulnar fracture with degenerative 
changes or his right elbow injury with arthritis, the Board 
finds that all available, relevant records identified by the 
Veteran as relating to these claims have been obtained, to 
the extent possible.  As such, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
joints in March 2009.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected residuals of a 
right distal radioulnar fracture with degenerative changes or 
his service-connected residuals of a right elbow injury with 
arthritis since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  The examiner thoroughly interviewed and 
examined the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  The Board finds this examination 
report to be thorough and consistent with contemporaneous 
medical records.  Thus, the Board concludes that the 
examination in this case is adequate upon which to base a 
decision with regard to these claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

In an October 2006 rating decision, the RO continued an 
evaluation of 30 percent for service-connected residuals of a 
right distal radioulnar fracture with degenerative changes 
under Diagnostic Codes "5211-5213".  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2009).  
In the October 2006 rating decision, the RO also continued an 
evaluation of 10 percent for service-connected residuals of a 
right elbow injury with arthritis under Diagnostic Code 5207.  
The Veteran seeks higher evaluations for both service-
connected disabilities.  

Under the limitation of extension of the forearm provisions 
of Diagnostic Code 5207, a 10 percent rating is warranted for 
extension of the major forearm limited to 45 degrees and for 
extension of the major forearm limited to 60 degrees; a 20 
percent rating is warranted for extension of the major 
forearm limited to 75 degrees; a 30 percent rating is 
warranted for extension of the major forearm limited to 90 
degrees; a 40 percent rating is warranted for extension of 
the major forearm limited to 100 degrees; and a 50 percent 
rating is warranted for extension of the major forearm 
limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207 (2009).

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side; nonunion of the ulna in 
the lower half is rated 20 percent for the major side; 
nonunion of the ulna in the upper half, with false movement, 
without loss of bone substance or deformity is rated 30 
percent for the major side; and nonunion of the ulna in the 
upper half, with false movement, with loss of bone substance 
(1 inch (2.5cms) or more) and marked deformity is rated 40 
percent for the major side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5211 (2009).

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from 0 degrees to 85 degrees.  Normal forearm 
pronation is from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, 
Plate I (2009).  Diagnostic Code 5213 provides that 
supination of the forearm limited to 30 degrees or less is 
rated 10 percent disabling for the major side.  Limitation of 
pronation with motion lost beyond the last quarter of arc, so 
the hand does not approach full pronation, is rated 20 
percent disabling for the major side.  Limitation of 
pronation with motion lost beyond the middle of arc is rated 
30 percent disabling for the major side.  Loss of supination 
or pronation due to bone fusion, with the hand fixed near the 
middle of the arc or moderate pronation, is rated 20 percent 
disabling for the major side; loss of supination or pronation 
due to bone fusion, with the hand fixed in full pronation, is 
rated 30 percent disabling for the major side; and loss of 
supination or pronation due to bone fusion, with the hand 
fixed in supination or hyperpronation, is rated 40 percent 
disabling for the major side.  38 C.F.R. § 4.71a (2009).

Additionally, the Board notes that Diagnostic Code 5010 
addresses the issue of arthritis due to trauma, substantiated 
by x-ray findings, which is to be rated as degenerative 
arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination 
in March 2009.  The examiner reviewed the claims file and 
noted that the Veteran has had no further injuries to his 
right arm, elbow, or wrist since his initial injury in Saudi 
Arabia in 1991.  He also has had no surgical intervention and 
no imaging since that time.  The Veteran reported that he is 
right-hand dominant.  With regard to his right elbow, the 
Veteran reported a daily chronic constant pain, which occurs 
without flares.  He describes it as an achy, occasionally 
sharp pain centered at the elbow itself, which occasionally 
radiates slightly up to the right arm and down "in the 
muscles" of the forearm on the right.  Exacerbating 
activities include using his arm to lift anything overhead or 
doing overhead work; lifting from the floor as well as 
repetitive motion of the hand and arm, such as hammering or 
using wrenches, as he would do at work; and weather changes 
and cold weather.  He uses no elbow brace or pad.  He is 
completely independent in the activities of daily living.  
Certain activities, such as yard work or washing his car, 
cause increased pain in both his right elbow and his right 
wrist.  The Veteran reported that it is difficult for him to 
hold down daily work.  His last full-time job was as a 
roofer, and he was unable to work several days in a row 
secondary to pain in his right arm, both wrist and elbow.  He 
prefers to work sporadically, working several days in a row 
and then taking several days off in order to rest his right 
arm.  Regarding his right wrist, the Veteran reported that he 
has had no further injuries to his right wrist and no 
surgeries.  He has had injections to the right wrist, which 
helped apparently temporarily. He complains of daily chronic 
pain without flaring on the dorsal aspect of his right hand 
and described it as an achy, throbbing sensation.  He feels 
it is much worse than his elbow overall.  Exacerbating 
activities include repetitive motion, such hammering or using 
a socket wrench or any "impact activity", which tends to 
make his pain in his right wrist much worse.  He wears a 
right wrist splint. The Veteran reported that, if he needs to 
write for more than 10 minutes or so, he has significant 
increase in right wrist pain, as well as elbow pain.  The 
Veteran reported an occasional episode of "dropping stuff" 
while he is holding objects in his right hand.  He reported 
that his right hand occasionally swells. 

Upon physical examination, it was noted that he had an 
obvious deformity at the right elbow with some atrophy of the 
proximal medial musculature of his right forearm.  He had no 
tenderness to palpation of the elbow, the forearm, or upper 
arm. Range of motion showed that he was unable to fully 
extend his right arm and extension was limited to -15 
degrees.  Flexion was fairly good at 135 degrees.  He had 70 
degrees of supination and 60 degrees of pronation.  This was 
accompanied by pain and some stiffness but not weakness or 
incoordination.  After repetitive motion testing, these 
values remained.  Of note, measurement of the right and left 
upper arm showed a 0.5 centimeter difference in their size, 
the right being less.  Measurement of the right forearm 
showed a 0.5 inch decrease in muscle on its circumference 
compared to the left side.  There was some loss of muscle 
tone in the right biceps, which was visible to the eye.  His 
grip strength was slightly reduced at 4+/5 on the right 
compared to the left.  Biceps strength was 4+/5 compared to 
5/5 on the left, triceps were 4+/5 compared to the left, and 
wrist and flexion were both 4+/5 compared to the left.  The 
examiner noted vibratory sensation was intact, and he did not 
perceive any decrease in sensation to light touch.  The 
Veteran had no tenderness to palpation of the right wrist.  
Range of motion as measured with a goniometer showed the 
right wrist to have 10 degrees of radial and 20 degrees of 
ulnar deviation.  Flexion was limited to 50 degrees and 
dorsiflexion to 50 degrees on the right.  These were 
accompanied by pain, but no weakness, fatigability, or 
incoordination.  After repetitive motion testing, these 
values remained the same.  No further functional impairment 
was revealed (after repetitive motion testing) due to pain, 
fatigue, incoordination, or instability.  

X-ray reports of the right wrist from March 2009 revealed an 
old ununited fracture of the ulna styloid and several small 
fragments of bone projected anteriorly and posteriorly.  
There remains mild deformity of the distal radius due to an 
old for healed fracture, including several oval lucent area 
suggesting the possibility of old K-wires.  There remains 
mild narrowing of the radiocarpal joint the result of post 
traumatic degenerative joint disease.  The soft tissues are 
unchanged.  The Veteran was diagnosed with old healed 
fractures, as described above, and old degenerative 
radiocarpal joint.  X-ray reports of the right elbow from 
March 2009 revealed mild deformity of the radial head felt to 
be secondary to an old fracture with several tiny fragments 
of bone projected laterally and a spurlike projection 
medially.  Several small fragments of bone are projected 
medically and posteriorly conceivably within an elbow joint 
and could represent osteochondromatosis but or old avulsion 
fractures from the arm condyle.  A tiny oval bone fragment 
lies projected in the interosseous base without change.  The 
Veteran was diagnosed with fracture/dislocation of the right 
elbow, status post surgery, and fracture/dislocation of the 
right wrist, status post surgery.  

The Veteran also underwent a VA examination in August 2006.  
The claims file was not available.  The Veteran reported that 
the pain at the right elbow limits his ability to forcibly 
extend his elbow.  He reported some breakaway weakness 
sometimes and he drop objects.  He reported that he does work 
in mechanics for repairing cars and sometimes in construction 
and says that tools are difficult, such as box wrenches, 
crescent wrenches, and using hammers on a repetitive basis.  
Ordinarily, the pain is intermittent and non-constant at rest 
but is quickly ramped up at the right elbow where he does 
repetitive pushing, pulling or using air hammers, impact 
wrenches, and tools on a sustained basis.  With regard to his 
wrist, the Veteran reported surgical therapy at the time of 
the injury.  The Veteran reported that his wrist has less 
mobility and is limited by pain as well as a sense of 
crepitus.  His grip is not as good on the right as it is the 
left.  The pain is intermittent and non-constant, but it is 
quickly noticed if he does forcible repetitive grasping and 
handling.  Although, fine manipulation activities, such as 
fingering are not impaired.  Examination of the right elbow 
revealed a range of motion of -18 degrees of full extension 
and 136 degrees of flexion, 71 degrees of supination and 65 
degrees of pronation with pain, stiffness, and fatigability 
followed by weakness, but not incoordination as the clinical 
endpoints observed.  Range of motion functionally at the 
right elbow was not further reduced on repetitive range of 
motion testing by the above cited factors.   The Veteran's 
range of motion at the right wrist was 13 degrees of radial 
and 17 degrees of ulnar deviation, 58 and 47 degrees 
respectively of flexion and dorsiflexion with pain and 
stiffness rather than weakness, fatigability, or 
incoordination being the clinical endpoints observed.  The 
range of motion of the right wrist was not further 
functionally reduced on a repetitive motion basis by the 
above cited factors.    

The Board has also reviewed the Veteran's VA treatment 
records.  In a February 2006 VA treatment record, the Veteran 
reported pain on the medial aspect of the right elbow.  He 
was noted as having full range of motion.  He had decreased 
sensation to 2 point discrimination, and reflexes were slow.  
In an August 2006 VA treatment record,  the Veteran reported 
that he had increased right wrist pain since the previous 
night after trying to turn a door knob.  It was noted that 
the Veteran had limitation of flexion, extension, supination, 
and pronation.  He has mild edema and erythema in the ulnar 
border and tenderness on palpation on the ulnar distal 
border.  In a May 2007 VA treatment record, the Veteran 
reported a long history of wrist and elbow pain due to an 
injury that occurred 15 years ago.  It was noted that the 
Veteran does heavy work (construction and mechanic) and 
therefore has good strength from that activity.  The examiner 
noted that the Veteran complains of decreased endurance but, 
as the Veteran is already active, it does not seem that 
ongoing occupational therapy exercises would improve the 
condition of the arm.  The Veteran has used a TENS unit in 
the past with relief.  In an October 2005 VA treatment 
record, the Veteran reported that his right wrist and elbow 
pain were progressively worsening.  The Veteran denied any 
swelling or recent trauma to the affected joints.
The Board would also like to note that it was asserted in the 
April 2009 Statement of Accredited Representative in Appealed 
Case that the Veteran wears a brace due to his right wrist 
condition.  In the March 2010 Informal Hearing Presentation, 
the Veteran asserted that his elbow affects his ability to 
work, and he can only work a few days in a row. 

With respect to granting an increased evaluation for the 
Veteran's service-connected residuals of a right elbow injury 
with arthritis under Diagnostic Code 5207, the medical 
evidence of record must demonstrate that the Veteran's 
forearm has a limitation of extension to 75 degrees in order 
to receive an increased evaluation under this code.  As there 
is no such medical evidence of record reflecting that the 
Veteran has a limitation of extension to this degree, the 
Board finds that an increased rating cannot be assigned under 
this diagnostic code. 

With respect to granting an increased evaluation for the 
Veteran's service-connected residuals of a right distal 
radioulnar fracture with degenerative changes under 
Diagnostic Code 5213, there is no clinical evidence of record 
reflecting that the Veteran's hand is fixed in supination or 
pronation.  As such, an increased evaluation is not warranted 
under Diagnostic Code 5213.  In fact, the Board notes that, 
under this diagnostic code, the Veteran's limitation of 
pronation more closely approximates a 20 percent rating for 
motion lost beyond last quarter of arc, the hand does not 
approach full pronation, in light of the fact that the 
Veteran's pronation was recorded at 60 degrees of pronation.  
Moreover, the medical evidence of record does not reflect 
that the hand is fixed in full pronation.  

With respect to granting an increased evaluation for the 
Veteran's service-connected residuals of the right distal 
radioulnar fracture with degenerative changes under 
Diagnostic Code 5211, there is no clinical evidence of record 
reflecting that the Veteran has nonunion of the ulna in the 
upper half.  However, the March 2009 x-ray reports do reflect 
that the Veteran has nonunion in the lower half.  
Specifically, it was noted that there is an old ununited 
fracture of the ulna styloid.  Nonunion of the lower half of 
the ulna warrants a 20 percent evaluation.

While the Board has considered assigning the Veteran an 
additional 20 percent evaluation under Diagnostic Code 5211 
for nonunion of the lower half of the ulna, separate from the 
30 percent that the Veteran has already been assigned under 
Diagnostic Code 5213, the Board finds that to do so would 
constitute pyramiding.  The medical evidence of record does 
not reflect that this nonunion of the lower half of the ulna 
results in additional symptoms for which the Veteran is not 
already being compensated.  Specifically, the Veteran is 
already being compensated for limitation of extension and 
limitation of pronation.  Moreover, the Veteran has been 
assigned a 30 percent rating under Diagnostic Code 5213, 
despite the fact that he does not meet the criteria for a 30 
percent evaluation under this diagnostic code.  Therefore, 
the Board finds that his complaints of pain have apparently 
been considered in assigning this 30 percent evaluation.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (2009).  In this case, as noted, the 
Veteran is eligible to receive a 20 percent evaluation under 
Diagnostic Code 5211 for nonunion in the lower half of the 
ulna.  However, as the Board has found that to rate the 
Veteran under both Diagnostic Code 5211 and Diagnostic Code 
5213 for the same symptoms would constitute pyramiding, and 
the Veteran is receiving a higher evaluation under Diagnostic 
Code 5213 than he would otherwise be eligible to receive 
under Diagnostic Code 5211, the Board finds that the Veteran 
is appropriately rated with regard to these diagnostic codes 
and an increased rating or separate ratings would not be 
appropriate under Diagnostic Codes 5211 and 5213.

With regard to Diagnostic Code 5212, the March 2009 x-ray 
reports reveal an old healed fracture of the distal radius.  
There is no indication in the medical evidence of record that 
the Veteran has nonunion in the upper or lower half of the 
radius.  To the extent that the Veteran may have malunion of 
the radius with bad alignment, the Board notes that, for the 
reasons discussed above with regard to Diagnostic Code 5211, 
the Veteran is being compensated for symptoms associated with 
this malunion of the radius with his 30 percent rating 
assigned under Diagnostic Code 5213.  As such, the Veteran 
cannot again be compensated under Diagnostic Code 5212 for 
symptoms of a disability for which he is already receiving 
compensation under a separate diagnostic code, namely 
Diagnostic Code 5213.  Therefore, an increased or separate 
evaluation cannot be assigned under Diagnostic Code 5212.   

As noted above, degenerative arthritis, when established by 
x-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
The Board notes that the Veteran's limitation of flexion and 
extension have been considered, or will be considered below, 
with regard to the forearm and elbow.  

With regard to the right wrist, Diagnostic Code 5215 
addresses limitation of motion of the wrist.  However, the 
medical evidence of record does not reveal that the Veteran's 
right wrist has dorsiflexion limited to less than 15 degrees 
or a palmar flexion limited in line with the forearm.  
Therefore, an increased evaluation is not warranted under 
Diagnostic Code 5215. 

The Board has considered assigning a separate 10 percent 
evaluation under Diagnostic Code 5003 for the right wrist.  
However, the Board notes an additional 10 percent evaluation 
is warranted under Diagnostic Code 5003 when limitation of 
motion of the specific joint or joints involved is 
noncompensable.  The Veteran is already receiving a 30 
percent evaluation under Diagnostic Code 5213 for impairment 
of supination and pronation.  Therefore, an additional 10 
percent is not warranted, as the Veteran is already being 
compensated for his compensable loss of range of motion.  
Additionally, the medical evidence of record does not show 
objective evidence of swelling or muscle spasm.  While the 
Board has considered the Veteran's complaints of pain, the 
Board does not find that the claims file contains objective 
medical evidence of symptoms of painful motion so significant 
as to necessitate the assigning of an increased rating under 
Diagnostic Code 5003, particularly in light of the fact that 
the Veteran is receiving a 30 percent under Diagnostic Code 
5213 for symptoms that meet the criteria of a 20 percent.  As 
such, an increased evaluation is not warranted under 
Diagnostic Code 5003. 
The Board has considered alternative avenues through which 
the Veteran may obtain an increased disability rating.  As 
the Veteran has not been noted as having ankylosis of the 
elbow, an increased evaluation is not warranted under 
Diagnostic Code 5205.  

With regard to Diagnostic Codes 5206 and 5208, the Veteran 
has not been noted to have limitation of flexion of the 
forearm to 100 degrees.  As such, a compensable evaluation is 
not warranted under these diagnostic codes. 

With regard to Diagnostic Code 5209, there is no indication 
in the medical evidence of record that the Veteran has 
impairment of the flail joint.  As such, an increased 
evaluation is not warranted under this diagnostic code. 

With regard to Diagnostic Code 5210, the medical evidence of 
record does not reflect that the Veteran has nonunion of the 
radius and ulna with flail false joint.  As such, an 
increased evaluation under this diagnostic code is not 
warranted. 

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board acknowledges the Veteran's complaints of 
pain and stiffness.  In his April 2008 VA Form 9 Appeal, the 
Veteran asserted that his wrist fails after a few minutes of 
use with much pain and limited strength.  He also reported 
pain above and below the elbow, as well as constant soreness.  
However, at the March 2009 VA examination, it was 
specifically noted that, after repetitive testing, the 
Veteran's flexion and extension of the elbow, supination and 
dorsiflexion, and flexion and dorsiflexion of the wrist 
remained the same.  Furthermore, while the examiner noted 
some stiffness and pain accompanying his supination and 
pronation, it was specifically noted that there was no 
weakness or incoordination.  While there was pain noted with 
the dorsiflexion and flexion of the wrist, it was also noted 
that there was no weakness, fatigability, or incoordination.  
At the August 2006 VA examination, pain, stiffness, weakness, 
and fatigability were noted upon supination and pronation.  
However, it was noted that range of motion functionally at 
the right elbow was not further reduced on repetitive range 
of motion testing by the above cited factors.  Range of 
motion of the right wrist was noted as being accompanied by 
stiffness and pain.  Again, it was noted that range of motion 
of the right wrist was not further functionally reduced on 
repetitive motion on the basis of the above cited factors.  
Therefore, despite any complaints of pain, stiffness, 
weakness, or fatigability, the medical evidence of record 
does not reflect that additional functional loss is caused by 
pain, weakness, excess fatigability, or incoordination.  
Therefore, an increased evaluation is not warranted under 38 
C.F.R. §§ 4.40 or 4.45 or under the provisions of Deluca. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  The Board notes that the Veteran reported 
at the March 2009 VA examination that it was difficult for 
him to hold down daily work, as he was unable to work several 
days in a row secondary to pain in his right arm, both wrist 
and elbow.  He prefers to work sporadically, working several 
days in a row and then taking several days off in order to 
rest his right arm.  The Board also notes that, in a May 2007 
VA treatment record, it was noted that the Veteran had good 
strength from working in construction and as a mechanic.  
While the Board acknowledges the Veteran's complaints with 
regard to the effects of his service-connected right arm 
disabilities on his occupation, the Board does not find any 
objective clinical evidence of record reflecting that these 
disabilities have caused marked interference with his ability 
to maintain employment.  The Board notes that the Veteran's 
complaints of pain have already been considered under his 
separate 10 percent and 30 percent evaluations for his 
service-connected right arm disabilities.  Therefore, as the 
Veteran's service-connected residuals of a right distal 
radioulnar fracture with degenerative changes and service-
connected residuals of a right elbow injury with arthritis 
have been not been shown by objective clinical evidence of 
record to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities; 
have not necessitated frequent periods of hospitalization; 
and have not otherwise rendered impractical the application 
of the regular schedular standards utilized to evaluate the 
severity of the disability, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claims for increased ratings, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings has been considered and is not for application.  
Hart, supra.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a right distal radioulnar 
fracture with degenerative changes is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right elbow injury with 
arthritis is denied.


REMAND

The Veteran is seeking entitlement to an evaluation in excess 
of 10 percent for service-connected PTSD.  After a thorough 
review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.

A review of newly submitted VA treatment records reveals 
that, on April 18, 2009, a sergeant from the Bethalto, 
Illinois, police department called the VA Medical Center 
(VAMC) in St. Louis, Missouri to confirm that the Veteran had 
been admitted to the emergency department.  The police 
sergeant indicated that the Veteran's ex-fiancé had called 
the police after the Veteran threatened to kill her, her 
boyfriend, and himself.  It appears that the Veteran was 
transferred to Forest Park Hospital, where he was treated for 
several days.

The claims file contains no treatment records from Forest 
Park Hospital.  VA has an obligation under the VCAA to assist 
claimants in obtaining evidence, to include relevant records 
from private medical care providers.  See 38 C.F.R. § 3.159 
(2009).  Therefore, as treatment records for inpatient 
treatment at a private hospital following threats of homicide 
and suicide would be relevant to determining the current 
severity of the Veteran's PTSD, an attempt must be made to 
locate any recent private treatment records relating to the 
Veteran's service-connected PTSD that have not yet been 
associated with the claims file, to specifically include the 
April 2009 private treatment records from Forest Park 
Hospital.  The Board would also like to take this opportunity 
to obtain any recent VA treatment records relating to the 
Veteran's PTSD that have not yet been associated with the 
claims file.

Additionally, the Court has held that a Veteran is entitled 
to a new VA examination where there is evidence, including 
his statements, that the disability has worsened since the 
last examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court 
has also held that VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In light of the fact that, since the 
most recent VA examination, the Veteran was admitted to the 
hospital for several days of inpatient treatment following 
threats of suicide and homicide, the Board finds that the 
Veteran must be afforded a VA examination to determine the 
current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence relating to his PTSD that is 
not currently of record, to 
specifically include any April 2009 
medical treatment records from Forest 
Park Hospital.  

The RO should also invite the Veteran 
to submit any pertinent evidence in 
his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  Associate 
any records received, including 
negative responses, with the claims 
file.

2.	Obtain any recent VA treatment 
records relating to the Veteran's 
PTSD that have not yet been 
associated with the claims file. 

3.	After the receipt of any outstanding 
or new evidence, the Veteran should 
be provided a VA examination to 
determine the current degree of 
severity of his PTSD.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any 
necessary tests or studies should be 
performed.

The examiner should identify all 
current manifestations of the 
Veteran's PTSD.  The examiner should 
also provide an opinion concerning 
the current degree of social and 
industrial impairment resulting from 
the service-connected PTSD.  In 
addition, the examiner should provide 
a Global Assessment of Functioning 
(GAF) score for the Veteran's 
service-connected PTSD consistent 
with the American Psychiatric 
Association: Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) 
and an explanation of the 
significance of the score assigned.  
The examiner must provide a 
comprehensive report including 
complete rationale for all 
conclusions reached.

4.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the most 
recent supplemental statement of the 
case (SSOC).  In the event that the 
claim is not resolved to the 
satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claim should be returned to the Board 
for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


